        Case 4:20-cv-00144-CDL Document 13 Filed 07/02/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


JOHN C. FAYLE,                                      CV 20–72–M–DWM

             Plaintiff,

       vs.                                               OPNIION
                                                        and ORDER
TSYS MERCHANT SOLUTIONS,
LLC, and John Does 1–5,

             Defendants.


      This venue transfer dispute arises out of an employment contract between

Plaintiff John C. Fayle and Defendant TSYS Merchant Solutions, LLC. TSYS

seeks to transfer venue to Georgia based on the contract’s forum-selection clause:

      Applicable Law. Any dispute in the meaning, effect, or validity of this
      Agreement shall be resolved in accordance with the laws of the State of
      Georgia without regard to the conflict of law’s provisions thereof. This
      Agreement shall be governed by and construed under the laws of the
      State of Georgia or, at the Company’s sole option, by the laws of the
      state or states where this Agreement may be at issue in any litigation
      involving the Company. Venue of any litigation arising from this
      Agreement shall be in a federal or state court of competent jurisdiction
      in Muscogee County, Georgia.

(Ex. 1 at App’x ¶ 12, Doc. 5-1 at 13 (emphasis added).) The caselaw governing

the interplay between public policy and forum-selection clauses has been applied

with variable results. Compare Bjorgen v. Marco Techs., LLC, 2018 WL 2023543

(D. Mont. May 1, 2018) with Swank Enters., Inc. v. NGM Ins. Co., 2020 WL

                                         1
        Case 4:20-cv-00144-CDL Document 13 Filed 07/02/20 Page 2 of 6




1139607 (D. Mont. Mar. 9, 2020). Ultimately, following the analytical approach

previously outlined in Frontline Processing Corp. v. Merrick Bank Corp., 2013

WL 12130638, at *3–4 (D. Mont. May 29, 2013), TSYS’s motion is granted.

                                      ANALYSIS

      In federal court, federal law applies “to the interpretation of” forum selection

clauses. Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009). Forum-

selection clauses may be enforced through the doctrine of forum non conveniens in

a motion to transfer under 28 U.S.C. § 1404(a). Atl. Marine Constr. Co., Inc. v.

U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 59–61 (2013). Pursuant to

§ 1404(a), a court “may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties

have consented” provided such a transfers is “[f]or the convenience of parties and

witnesses” and “in the interest of justice.” When a motion is filed under this

provision, “a district court should transfer the case unless extraordinary

circumstances unrelated to the convenience of the parties clearly disfavor a

transfer.” Atl. Marine, 571 U.S. at 52, 62.

      What constitutes an “exceptional reason” or “extraordinary circumstance” is

in turn governed by the factors identified in M/S Bremen v. Zapata Off-Shore Co.,

407 U.S. 1 (1972). Yei A. Sun v. Adv. China Healthcare, Inc., 901 F.3d 1081, 1088

(9th Cir. 2018). Pursuant to M/S Bremen,


                                          2
        Case 4:20-cv-00144-CDL Document 13 Filed 07/02/20 Page 3 of 6




      a forum-selection clause [i]s controlling unless the plaintiff ma[kes] a
      strong showing that: (1) the clause is invalid due to “fraud or
      overreaching,” (2) “enforcement would contravene a strong public
      policy of the forum in which suit is brought, whether declared by statute
      or by judicial decision,” or (3) “trial in the contractual forum will be so
      gravely difficult and inconvenient that [the litigant] will for all practical
      purposes be deprived of his day in court.”

Id. (quoting M/S Bremen, 407 U.S. at 15) (alteration in original); see also Gemini

Techs., Inc. v. Smith & Wesson Corp., 931 F.3d 911, 914 (9th Cir. 2019)

(reaffirming M/S Bremen’s holding following Atlantic Marine). But these

exceptions must be viewed “through the lens provided by Atlantic Marine,” Yei A

Sun., 901 F.3d at 1088, which means the plaintiff bears the burden of establishing

that transfer is unwarranted and the court “should not consider arguments about the

parties’ private interests,” Atl. Marine, 571 U.S. at 63–64.

      In this case, Fayle argues that transfer is inappropriate because Montana has

a strong public policy against forum-selection clauses, as articulated by Montana

Code Annotated § 28–2–708:

      Every stipulation or condition in a contract by which any party to the
      contract is restricted from enforcing the party’s rights under the contract
      by the usual proceedings in the ordinary tribunals or that limits the time
      within which the party may enforce the party’s rights is void. This
      section does not affect the validity of an agreement enforceable under
      [the Uniform Arbitration Act].

If correct, Fayle’s argument would be dispositive as the satisfaction of M/S

Bremen’s public policy factor is sufficient “to render a forum-selection clause

unenforceable.” Gemini Techs., Inc., 931 F.3d at 916.

                                           3
        Case 4:20-cv-00144-CDL Document 13 Filed 07/02/20 Page 4 of 6




      Our Court recently addressed this argument in two cases, with differing

results. In Bjorgen, the court correctly granted a motion to transfer on the grounds

that “the Montana Supreme Court found that ‘[f]orum selection clauses are not

presumptively void as against public policy.’” 2018 WL 2023543, at *4 (quoting

Polzin v. Appleway Equip. Leasing, Inc., 191 P.3d 476, 482 (Mont. 2008))

(alteration in original). After Bjorgen was decided the Ninth Circuit addressed the

venue transfer question in the context of Idaho law. See Gemini Techs., Inc., 931

F.3d at 916. Idaho, like Montana, has a similar statute that provides:

      Every stipulation or condition in a contract, by which any party thereto
      is restricted from enforcing his rights under the contract in Idaho
      tribunals, or which limits the time within which he may thus enforce
      his rights, is void as it is against the public policy of Idaho.

Idaho St. § 29-110(1). The Ninth Circuit held that the plain language of this statute

satisfied M/S Bremen’s public policy factor. 931 F.3d at 916. Though explicitly

expressing “no opinion” on the outcome under Montana law, the Ninth Circuit

recognized the similarity between the statutes. See id. As a result of that decision,

our Court more recently denied a request to transfer venue in Swank, relying on the

language of § 28–2–708. 2020 WL 1139607, at *4. But even considering Gemini,

in my view Swank misses the mark given the Montana Supreme Court’s decision

in Polzin and the difference between the two statutes.

      The Montana Supreme Court’s inconsistent treatment of forum selection

clauses and § 28–2–708 was thoroughly addressed in Frontline Processing Corp.

                                          4
        Case 4:20-cv-00144-CDL Document 13 Filed 07/02/20 Page 5 of 6




2013 WL 12130638, at *3–4. As explained in Frontline, while Montana may have

previously interpreted the statute to invalidate forum selection clauses on public

policy grounds, see State ex rel. Polaris Industries, Inc. v. District Court, 695 P.2d

471, 472 (Mont. 1985); Keystone v. Triad Systems Corp., 971 P.2d 1240, 1244

(Mont. 1998); see also Rindal v. Seckler Co., Inc., 786 F. Supp. 890, 894 (D. Mont.

1992); Mills v. Scottrade, Inc., 2009 WL 10701740, at *7 (D. Mont. Apr. 30,

2009), it has most recently clarified the confusion when it held that “forum

selection clauses are not presumptively void as against public policy,” Polzin, 191

P.3d at 482; see also Milanovich v. Schnibben, 160 P.3d 562, 564 (Mont. 2007).

Swank’s conclusion and Fayle’s argument are therefore unpersuasive and “simply

untenable” in the language of Frontline Processing Corp., 2013 WL 12130638, at

*4; see also 2007 WL 5137274, at *22 (plaintiff specifically raising the statutory

argument to the Polzin court).

      Gemini doe not impose a different result. The Gemini court did not rule on

the public policy implications of similar Montana and Idaho statutes, 931 F.3d at

916, and the statutes here are distinguishable. While the Idaho statute explicitly

states that it embodies public policy, see Idaho St. § 29-110(1) (“. . . is void as it is

against the public policy of Idaho.”), there is no such language in § 28–2–708.

That difference is telling because the Montana Legislature has included such

language in other statutes. See, e.g., Mont. Code Ann. §§ 28–2–2116 (governing


                                            5
        Case 4:20-cv-00144-CDL Document 13 Filed 07/02/20 Page 6 of 6




choice of law and venue in construction contracts), 28–2–702 (governing contracts

that exempt a person’s own fraud or willful injury of another). In this case it is a

distinction with a difference.

                                    CONCLUSION

      As was the case in Frontline, because Fayle’s challenge to the forum

selection clause is based entirely on the public policy embodied in § 28–2–702 and

Swank, there is no other evidence upon which to conclude that the clause is

unenforceable.1 It is therefore appropriate to transfer the case.

      Accordingly, IT IS ORDERED that TSYS’s motion to transfer (Doc. 4) is

GRANTED. The above-captioned matter is TRANSFERRED to the United States

District Court for the Middle District of Georgia, Columbus Division. The Clerk is

directed to transfer the case materials and close the case file.

      DATED this      2nd   day of July, 2020.



                                                                    10:37 AM
                                        Donald W. Molloy, District Judge
                                        United States District Court




1
  Fayle’s factual nod to the Plan being a contract of adhesion, (see Doc. 8 at 2–3),
does not, without more, change the result. See Polzin, 191 P.3d at 481 (discussing
when such a clause is “unreasonable under the circumstances”).
                                           6
